 
Exhibit 10.2
 
 [gulflogo.jpg]


Gulf Resources, Inc.
 
CCG Investor Relations
Rena Xiao
 
Mr. Crocker Coulson, President
E-mail: renaxiao@gmail.com
 
Phone: +1-646-213-1915
   
E-mail: crocker.coulson@ccgir.com
Helen Xu
   
E-mail: beishengrong@163.com
 
Ms. Linda Salo, Financial Writer
Phone: +1-646-922-0894
 
 
E-mail: linda.salo@ccgir.com

Website: http://www.ccgirasia.com/


 
Gulf Resources Promotes Nai Hui Miao to Chief Operating Officer




New York & Shandong Province, July 22, 2009 - Gulf Resources, Inc. (OTCBB: GFRE)
(“Gulf Resources” or the “Company”), a leading manufacturer of bromine, crude
salt and specialty chemical products in China, today announced that the
Company’s board of directors has appointed Mr. Nai Hui Miao to serve as the
Company’s chief operating officer, effective July 16, 2009. His responsibilities
will include overseeing the Company’s daily operations, sales and material
procurement, in addition to monitoring account receivables.


Mr. Miao has rich experience from working for Gulf Resources’ two operating
subsidiaries Shouguang City Haoyuan Chemical Company Limited (“SCHC”) and
Shouguang City Yuxin Chemical Company Limited (“SYCI”). Since January 2006, he
served as vice president of SCHC, where he was responsible for sales, human
resources and general business management. Since January 2006, he has also
served as director secretary of Gulf Resources’ Board of Directors. From 2005 to
2006, Mr. Miao served as vice president and deputy general manager of SYCI,
where he developed the sales market of Talimu oil field.  From 1991 to 2005, Mr.
Miao worked for of Shouguang City Commercial Trading Center Company Limited
where he started off as manager and was later promoted to vice president. During
his tenure, Shouguang City Commercial Trading Center Company Limited transformed
from a state-owned enterprise into a privately held company. Previously, and
since 1986, he was the director of Shouguang Business Trade Center. Mr. Miao has
an associate degree in business administration from the Weifang College in
Shandong province, China.
 
 
 

--------------------------------------------------------------------------------

 

 
 “We are delighted to recognize Mr. Miao’s years of hard work and dedication by
promoting him to the newly established position of chief operating officer. His
breadth of experience will be a strong asset in his new role,” said Xiaobin Liu,
Chief Executive Officer of Gulf Resources. “His deep knowledge of both the
bromine and chemical industries will play an important role as we develop
opportunities in existing markets and new vertical markets.”


About Gulf Resources, Inc.


Gulf Resources, Inc. operates through two wholly-owned subsidiaries, Shouguang
City Haoyuan Chemical Company Limited (“SCHC”) and Shouguang Yuxin Chemical
Industry Co., Limited (“SYCI”). The Company believes that it is one of the
largest producers of bromine in China. Elemental Bromine is used to manufacture
a wide variety of compounds utilized in industry and agriculture. Through SYCI,
the Company manufactures chemical products utilized in a variety of
applications, including oil & gas field explorations and as papermaking chemical
agents. For more information about the Company, please visit
www.gulfresourcesinc.cn.


Forward-Looking Statements


Certain statements in this news release contain forward-looking information
about Gulf Resources and its subsidiaries business and products within the
meaning of Rule 175 under the Securities Act of 1933 and Rule 3b-6 under the
Securities Exchange Act of 1934, and are subject to the safe harbor created by
those rules. The actual results may differ materially depending on a number of
risk factors including, but not limited to, the general economic and business
conditions in the PRC, future product development and production capabilities,
shipments to end customers, market acceptance of new and existing products,
additional competition from existing and new competitors for bromine and other
oilfield and power production chemicals, changes in technology, the ability to
make future bromine asset purchases, and various other factors beyond its
control. All forward-looking statements are expressly qualified in their
entirety by this Cautionary Statement and the risks factors detailed in the
Company's reports filed with the Securities and Exchange Commission. Gulf
Resources undertakes no duty to revise or update any forward-looking statements
to reflect events or circumstances after the date of this release.




###
 